Citation Nr: 0938143	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-10 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of a fracture of the left (minor) clavicle.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1980.

The instant appeal arose from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted a claim for 
an increased rating, from 10 to 20 percent, for residuals of 
a fracture of the left clavicle.

The Board of Veterans' Appeals (Board) denied the claim for 
an increased rating in excess of 20 percent in a July 2005 
decision.  The Veteran appealed the denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2005 the parties filed a Joint Motion for Remand 
(Joint Motion).  In December 2005, the Court granted the 
Joint Motion, and remanded the case for action consistent 
with the joint motion.  The case was thereafter remanded by 
the Board in August 2006 for further development.  The Board 
denied the claim in May 2007.

The Veteran again appealed to the Court.  The parties filed a 
Joint Motion for Remand in September 2008, and that Motion 
was incorporated into the Court's September 2008 Order.  

The Veteran, in August 2006 correspondence with the RO, 
raised a claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back disability and 
numbness in the right leg secondary to a December 2005 
colonoscopy performed at the Bay Pines, Florida VA Medical 
Center.  Since this issue has not been developed by the RO, 
it is REFERRED to the RO for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.




REMAND

The December 2005 Joint Motion, as incorporated into the 
Court's 2005 Order, directed the Board to explain how pain on 
use was factored into its evaluation of the Veteran's 
disability under Diagnostic Code 5201, and directed that the 
Veteran be afforded another examination, including an X-ray 
of the left shoulder.  The Court's September 2009 Order again 
directs that the Veteran be afforded radiologic examination 
of the left shoulder, as stated in the 2005 Order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  As the Board cannot 
conduct the radiologic examination, the claim must be 
Remanded.

The Joint Remand does not direct that any other actions be 
taken.  Accordingly, the case is REMANDED for the following 
action:

1.  The Veteran should be afforded the 
opportunity to submit or identify any 
additional evidence, of any type, that may be 
relevant to the current severity of the 
service-connected left clavicle disability.    

2.  Afford the Veteran a VA orthopedic 
examination to determine the current nature 
and severity of his service connected 
residuals of a fracture of the left clavicle 
(minor).  The examiner should conduct all 
necessary testing, including an x-ray of the 
left shoulder, or other diagnostic examination 
of the left shoulder.  If no radiologic 
examination or other diagnostic examination of 
the left shoulder is conducted, the report of 
the VA examination should explain why 
radiologic or other diagnostic examination is 
not required.  Limitation of motion should be 
measured with a goniometer, and any limitation 
reported in degrees.  The point in the range 
of motion where pain begins must be accurately 
measured and reported.

The examiner should describe all residuals of 
the left clavicle fracture, and provide an 
opinion as to the severity of the Veteran's 
service-connected left clavicle disability, 
including whether the Veteran suffers any 
additional decrease in range of motion or 
other decrease in function due to pain, 
fatigue, weakness or lack of endurance 
following repetitive use.

The claims folder should be provided to the 
examiner for review.

3.  Review the claims folder to determine that 
all action directed has been taken.  After 
radiologic examination has been conducted, 
readjudicate the claim at issue.  If the 
appeal remains denied, provide the Veteran and 
his representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond before returning the claim 
to the Board for further adjudication.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



